 1                               UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3                                                 ***
 4   UNITES STATES OF AMERICA,                               Case No. 2:19-CR-00198-JCM-EJY
 5                 Plaintiff,
                                                                           ORDER
 6          v.
 7   JESUS ERNESTO REYES-GARCIA, a/k/a
     Abraham Meza Cardenas,
 8
                   Defendant.
 9

10          Before the Court is Defendant Jesus Ernesto Reyes-Garcia’s Motion to Permit Counsel to
11   Provide Defendant with a Hard Drive of Discovery While Defendant is Incarcerated at Southern
12   Nevada Detention Center (ECF No. 22). The Court has considered Defendant’s Motion and the
13   Government’s Response (ECF No. 23). The parties agree Defendant should be allowed access to
14   the hard drive containing discovery produced by the United States in this case.
15          Accordingly,
16          IT IS HEREBY ORDERED that the Southern Nevada Detention Center allow defense
17   counsel, Nicholas M. Woolridge, Woolridge Law, Ltd., to provide the Defendant with a hard drive
18   containing the discovery produced by the United States in Case No. 2:19-cr-00198-JCM-EJY.
19

20          DATED: September 24, 2019
21

22

23
                                                  ELAYNA J. YOUCHAH
24                                                UNITED STATES MAGISTRATE JUDGE
25

26

27

28
                                                     1
